

115 HR 2631 IH: Justice for Servicemembers Act of 2017
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2631IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Cicilline (for himself, Mr. Jones, Mr. Wilson of South Carolina, Mr. Cartwright, Mrs. Walorski, Mr. Johnson of Georgia, Mr. Walz, Mr. Gallego, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the scope of procedural rights of members of the
			 uniformed services with respect to their employment and reemployment
			 rights, and for other purposes.
	
 1.Short titleThis Act may be cited as the Justice for Servicemembers Act of 2017. 2.Clarifications regarding scope of employment and reemployment rights of members of the uniformed services (a)Clarification regarding definition of rights and benefitsSection 4303(2) of title 38, United States Code, is amended—
 (1)by inserting (A) before The term; and (2)by adding at the end the following new subparagraph:
					
 (B)Any procedural protections or provisions set forth in this chapter shall also be considered a right or benefit subject to the protection of this chapter..
 (b)Clarification regarding relation to other law and plans for agreementsSection 4302 of such title is amended by adding at the end the following:  (c) (1)Pursuant to this section and the procedural rights afforded by subchapter III of this chapter, any agreement to arbitrate a claim under this chapter is unenforceable, unless all parties consent to arbitration after a complaint on the specific claim has been filed in court or with the Merit Systems Protection Board and all parties knowingly and voluntarily consent to have that particular claim subjected to arbitration.
 (2)For purposes of this subsection, consent shall not be considered voluntary when a person is required to agree to arbitrate an action, complaint, or claim alleging a violation of this chapter as a condition of future or continued employment, advancement in employment, or receipt of any right or benefit of employment..
			